IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Juanel Q. Jones,                                 :
                               Petitioner        :
                                                 :
                 v.                              :   No. 396 C.D. 2019
                                                 :   SUBMITTED: October 4, 2019
Unemployment Compensation Board                  :
of Review,                                       :
                    Respondent                   :


BEFORE:         HONORABLE MARY HANNAH LEAVITT, President Judge
                HONORABLE MICHAEL H. WOJCIK, Judge
                HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                        FILED: October 29, 2019


                Claimant, Juanel Q. Jones, petitions for review of an order of the
Unemployment Compensation Board of Review that affirmed the order of the
referee denying her unemployment compensation benefits pursuant to the willful
misconduct provision found in Section 402(e) of the Unemployment Compensation
Law (Law).1 We affirm.
                The relevant facts as found by the Board are as follows.2 From August
2017 to September 2018, Claimant worked as a full-time anesthesia technician for

    1
        Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(e).
    2
      After considering the entire record, the Board adopted and incorporated the referee’s findings
and conclusions in their entirety and rendered additional findings and conclusions. This is contrary
to Claimant’s assertion that the Board made no independent findings of fact. In unemployment
compensation cases, the Board is the ultimate finder of fact “empowered to resolve conflicts in
evidence, to determine the credibility of witnesses, and to determine the weight to be accorded
Western Penn Allegheny Health (Employer). (Finding of Fact “F.F.” No. 1.)
Claimant was aware or should have been aware of Employer’s code of conduct
prohibiting inappropriate behavior by employees and providing for disciplinary
action up to and including termination of employment for violation of the policy.
(F.F. No. 2 and March 6, 2019 Decision “Dec.” at 1.) Employer terminated her
employment, concluding that she violated the policy by “being belligerent,
uncooperative, and inappropriate in her behavior” toward a security guard in a
hospital parking garage reserved for visitors, patients, and paid leaseholders
(Reserved Garage). (F.F. Nos. 3 and 17.)
               By way of background, Claimant had a scheduled doctor’s appointment
one morning and pulled into the Reserved Garage at which time the security guard
asked her to state her business. (F.F. No. 4.) She advised him that she had an
appointment and responded affirmatively to his query as to whether she was a
hospital employee. (F.F. Nos. 5 and 6.) While performing his rounds in the
Reserved Garage later that day, the security guard observed Claimant’s car.
Consequently, when he saw her exiting the hospital and walking to her car at
approximately 6:00 p.m., he approached her and asked if she had “gotten off work.”
(F.F. No. 7.) When she answered in the affirmative, he followed his superior’s
directive and asked for her name and department. (F.F. No. 8.) She refused his
requests for that information, repeatedly asking him why he needed it. (F.F. No. 9.)
Subsequently, Claimant started her car and proceeded to drive through the Reserved
Garage with the security guard following in a marked car. (F.F. No. 10.) However,
without a parking ticket, Claimant was unable to exit as she approached the gates.
At that time, the security guard approached her car and asked to see her paid ticket.

evidence.” Oliver v. Unemployment Comp. Bd. of Review, 5 A.3d 432, 438 (Pa. Cmwlth. 2010).
On appeal, this Court may not disturb the Board’s credibility findings or reweigh the evidence. Id.


                                                2
After she refused to produce the ticket, he began videotaping her with his cell phone,
at which time she accused him of preventing her from leaving. He advised her that
she could leave with a paid parking ticket. (F.F. Nos. 11 and 12.) She “began to
raise her voice, putting her hand up to block the security guard from videotaping her
with his cell phone, and tried to knock [it] out of [his] hand.” (F.F. No. 13.)
Eventually, she backed up her car, pulled over to the parking lot attendant, got a new
ticket, paid for her parking, and exited. (F.F. No. 14.)
              Following the termination, Claimant applied for unemployment
compensation benefits. The Harrisburg Overflow Center found her to be ineligible
and she appealed. After two hearings at which both Claimant and Employer
appeared and presented testimony and evidence, the referee concluded that
Claimant’s behavior constituted willful misconduct and affirmed.                  The Board
affirmed, adopting the referee’s decision with respect to willful misconduct and
additionally concluding that Claimant failed to establish good cause for her conduct.
In so ruling, the Board rejected Claimant’s testimony that she was fearful of the
security guard. Claimant’s petition for review followed.3
              Section 402(e) provides, in pertinent part, that an employee shall be
ineligible for compensation for any week “[i]n which his unemployment is due to
his discharge or temporary suspension from work for willful misconduct connected
with his work . . . .” The term “willful misconduct” has been defined to include the
deliberate violation of rules and the disregard of standards of behavior which an
employer can rightfully expect of its employee.                Glatfelter Barber Shop v.
Unemployment Comp. Bd. of Review, 957 A.2d 786, 792 (Pa. Cmwlth. 2008). The

    3
     Whether a claimant’s conduct constitutes willful misconduct is a question of law over which
we exercise plenary review. Frazier v. Unemployment Comp. Bd. of Review, 833 A.2d 1181 (Pa.
Cmwlth. 2003).


                                               3
employer bears the initial burden of proving that a claimant engaged in willful
misconduct and, if the willful misconduct charge is based upon a violation of a work
rule, the employer must prove the existence of the rule, its reasonableness, and that
the employee was aware of the rule. Brown v. Unemployment Comp. Bd. of Review,
49 A.3d 933, 937 (Pa. Cmwlth. 2012). Once an employer satisfies its prima facie
case, the burden shifts to the claimant to demonstrate that the rule was unreasonable
or that he had good cause for his conduct. Id. The claimant has good cause if his
action “is justifiable or reasonable under the circumstances.”         Frumento v.
Unemployment Comp. Bd. of Review, 351 A.2d 631, 634 (Pa. 1976). If the claimant
establishes good cause, the conduct is “not in disregard of standards that the
employer had a right to expect.” Rossi v. Pa. Unemployment Comp. Bd. of Review,
676 A.2d 194, 197-98 (Pa. 1996).
             In addition, findings of fact are conclusive on appeal as long as the
record, taken as a whole, contains substantial evidence to support those findings.
Hessou v. Unemployment Comp. Bd. of Review, 942 A.2d 194 (Pa. Cmwlth. 2008).
Substantial evidence is defined as relevant evidence upon which a reasonable mind
could base a conclusion. Johnston v. Unemployment Comp. Bd. of Review, 502 A.2d
738, 740 (Pa. Cmwlth. 1986). When ascertaining whether there is substantial
evidence to support the findings of fact, we must examine the testimony in the light
most favorable to the prevailing party, affording that party the benefit of any
inferences which logically and reasonably can be drawn from the evidence. Id.
Whether the record contains evidence to support findings other than those rendered
by the Board is irrelevant. Ductmate Indus., Inc. v. Unemployment Comp. Bd. of
Review, 949 A.2d 338, 342 (Pa. Cmwlth. 2008).




                                         4
             In the present case, Claimant is improperly promoting her version of
the facts in asserting that her actions did not constitute willful misconduct and that
she had good cause for her behavior. With respect to willful misconduct, the Board
credited the security guard’s testimony regarding Claimant’s actions when he
initially approached her and asked her for her name and department. (Dec. 19, 2018,
Dec. at 4.) He described her demeanor as loud, rude, and hostile and testified that
she responded to his questions as follows:

             Basically she kept saying that I was harassing her. She
             kept saying that, you know she had the right to park here.
             She wouldn’t tell me where she worked. At one point she
             told the lady she was talking to [her mother] to call 9-1-1.
             She stated that her uncle was a district attorney. Her father
             was a police officer.

(Nov. 21, 2018, Hearing, Notes of Testimony “N.T.” at 15.)
             Additionally, there is no merit to Claimant’s contention that her
behavior could not constitute willful misconduct because the incident did not occur
in the hospital or involve her tasks as a health care worker. The incident occurred
in Employer’s parking garage, the security guard was acting as Employer’s agent in
performing his assigned duties, and Claimant parked her car in the Reserved Garage
in violation of Employer’s parking restrictions for employees. (F.F. No. 3.) As the
security guard testified, it was standard protocol for him to ascertain verbally the
business of the persons seeking to park in the Reserved Garage. (Dec. 11, 2018,
Hearing, N.T. at 11-12.) In accordance with his duties, he also did checks at set
times during the day to determine “how many cars are still in the garage to make
sure you still have enough spaces available for patients, visitors and physicians still
coming in.” (Id. at 12.) Accordingly, while Claimant’s unacceptable behavior did
not occur in the course of her professional duties, it did occur while she was in the


                                          5
Reserved Garage attached to the hospital and subject to Employer’s rules as one of
its employees.
             Moreover, Claimant’s remaining assertions with respect to willful
misconduct are without merit. Even a single incident of such behavior is sufficient
to disqualify her from receipt of benefits. Maxwell v. Unemployment Comp. Bd. of
Review, 423 A.2d 430 (Pa. Cmwlth. 1980). Notably, Employer’s policy provides
for disciplinary action up to and including discharge. (F.F. No. 2.) No prior record
of disciplinary actions is required. In addition, a finding of inappropriate behavior
in contravention of an employer’s code of conduct does not require that a claimant
use profanity nor does it require an assessment as to whether any language used was
sufficiently offensive in context.    Regardless of whether Claimant used foul
language, she behaved belligerently and inappropriately toward a security guard who
was acting in accordance with Employer’s interests.
             Turning to the issue of good cause, the Board discredited testimony that
Claimant was fearful of the security guard, thereby rejecting her contention that her
inappropriate behavior was justified. (March 6, 2019, Dec. at 1.) In support, the
Board noted the following. Despite the fact that Claimant was on the phone with
her mother during the incident and asked her mother to call 9-1-1, neither of the
women did so. In addition, Claimant never reported the incident to the security
guard’s supervisor. (Dec. 19, 2018, Dec. at 3.) Moreover, the Board observed that
the security guard was the same one that Claimant had encountered in the morning,
that he was dressed in uniform with security patches and a badge, and that he was
driving a car with “Security” emblazoned on the side. (March 6, 2019, Dec. at 4.)
Accordingly, the Board reasoned that Claimant “knew that this was not some
random stranger approaching her to ask for information or following her around the



                                         6
garage” and that she would “have had no other reason to refuse to provide the
minimal information of her name and department, unless she knew she was not
supposed to be parking in the garage while she was working.” (Id.) We agree that
such an inference could logically and reasonably be drawn from the credited
evidence adduced at the two hearings, especially when Claimant readily answered
questions from the same security guard upon her arrival in the Reserved Garage.
            Accordingly, we affirm.




                                      _____________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      Senior Judge




                                        7
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Juanel Q. Jones,                      :
                      Petitioner      :
                                      :
            v.                        :   No. 396 C.D. 2019
                                      :
Unemployment Compensation Board       :
of Review,                            :
                    Respondent        :
                                   ORDER


            AND NOW, this 29th day of October, 2019, the order of the
Unemployment Compensation Board of Review is hereby AFFIRMED.




                                    _____________________________________
                                    BONNIE BRIGANCE LEADBETTER,
                                    Senior Judge